Citation Nr: 0328030	
Decision Date: 10/17/03    Archive Date: 10/28/03	

DOCKET NO.  00-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
October 1964, and from September 1966 to September 1968.  

This matter arises from various rating decisions rendered 
since March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge sitting in 
Washington, D.C.  Such a hearing was conducted on April 2, 
2001.  A transcript of that proceeding is of record.  
However, the Veterans Law Judge that conducted that hearing 
is no longer with the Board.  The veteran was informed of 
this, and was asked whether he desired a second personal 
hearing before another Veterans Law Judge.  By letter 
received September 16, 2003, the veteran indicated that he 
did not wish another personal hearing.  Accordingly, the 
Board will proceed on the evidence of record.  

This case was remanded to the RO for additional action and 
adjudication in June 2001.  That was accomplished, and the 
case was returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran is presumed to have been exposed to 
herbicides while serving in the Republic of Vietnam.  

3.  A skin disability, in the form of a history of acne with 
hypopigmented macules and a scar as the result of an excised 
tumor did not have its onset during military service, and has 
not been attributed to either an incident of the veteran's 
military service or to herbicide exposure.  


CONCLUSION OF LAW

A skin disability in the form of a history of acne with 
hypopigmented macules and a residual scar as the result of an 
excised tumor was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 


amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and 


regulations of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).    

The veteran was issued a statement of the case, as well as a 
supplemental statement of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the veteran 
was notified of the impact of the VCAA on his claim by RO 
letter dated July 20, 2001.  In response to that letter, the 
veteran indicated on August 7, 2001, that he had no further 
evidence to submit.  It should be noted that the 
aforementioned RO letter informed the veteran of detailed 
information about the new rights provided under the VCAA.  
That correspondence also described the evidence needed to 
substantiate his claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The veteran also was afforded a 
personal hearing before a Veterans Law Judge, and was given 
an opportunity to submit additional evidence.  He also was 
afforded a VA dermatological examination in May 2003.  Thus, 
the record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of 


responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  

II.  Service Connection for a Skin Disability, to Include as 
the Result of
Exposure to Herbicides

The veteran contends that he developed a skin disability as 
the result of military service.  More specifically, he 
asserts that this disorder developed as a result of herbicide 
exposure while he was stationed in the Republic of Vietnam.  
At his personal hearing, he indicated that he had problems 
with his skin while on active duty.  He stated that he 
developed blemishes on his back, face, and neck, and that he 
believes this resulted from his exposure to Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disability noted 
during military service and for which continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See 38 C.F.R. § 3.303; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Alternatively, service connection may be granted for certain 
disabilities when exposure to herbicide agents is 
established.  See 38 U.S.C.A. §§ 1101, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2002).  However, the 
United States Court of Appeals for Veterans Claims has held 
that "neither the statutory nor the regulatory presumption 
will satisfy the current element of [a claim for service 
connection] where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e)."  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  In short, the presumptive provisions of 38 U.S.C.A. 
§ 1116(a) and 38 C.F.R. § 3.309(e) regarding herbicide 
exposure are not for application for conditions not presumed 
to be related to herbicide exposure.  

The facts in this case are as follows.  Service medical 
records are negative for either complaints of or treatment 
for a chronic skin disorder during military service.  During 
a VA general medical examination conducted in February 1982, 
the veteran's skin was noted to be within normal limits 
except for scars of the face, upper back, upper chest, and 
left shoulder area that were residuals of shell fragment 
wounds.  It should be noted here that the veteran is already 
service connected for these scars, and they are not the 
subject of this decision.  

During VA medical treatment conducted from 1981 to 1983, the 
veteran was diagnosed as suffering from acne.  This was 
manifested by inflamed papules and pustules.  Also noted was 
an epidermal cyst on the right forearm.  

The veteran most recently underwent a VA dermatological 
examination in May 2003.  He reported the development of acne 
at approximately 25 years of age.  During the examination, 
acne was not observed.  The veteran also reported the 
excision of a tumor on his chest.  He also gave a history of 
the excision of a cancerous lesion from the pre-auricular 
area.  A scar in that area was noted.  Also noted were two 
linear hypopigmented macules on the cheek.  The chest 
reflected approximately 10 small hypopigmented macules.  
Hypopigmented macules from scars was diagnosed.  The examiner 
did not associate any of the foregoing to the veteran's 
military service or, more specifically, to herbicide 
exposure.  

It should be noted that the only skin disorder subject to the 
presumption of service connection as a result of herbicide 
exposure is chloracne or other acneiform disease consistent 
with chloracne.  See 38 C.F.R. § 3.309(e).  As such, the 
presumptive provisions regarding herbicide exposure are not 
for application regarding the skin disorder currently 
claimed.  See McCartt, 12 Vet. App. at 168.  As such, 
clinical evidence linking the skin disorders observed to an 
incident of the veteran's military service is necessary 
because no chronic skin disorder was noted during military 
service.  See 38 C.F.R. § 3.303.  No such clinical evidence 
is of record.  The only 


opinion of record linking the veteran's various skin 
disorders (excluding his service-connected scars) is 
contained in statements and testimony offered by the veteran.  
However, the veteran is a layman, and is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  The evidence of record simply does not establish the 
necessary nexus between the disorder claimed and the 
veteran's military service.  In reaching this decision, the 
Board finds as to all matters that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for a skin disability, variously diagnosed 
as acne, hypopigmented macules, and a residual scar following 
removal of a cancerous lesion, is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



